       Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 1 of 22




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO




 BRIAN RICHARD SPENGLER,

                    Petitioner,                    Case No. 1:19-cv-00135-CWD

        v.                                         MEMORANDUM DECISION
                                                   AND ORDER
 ANDREW SAUL,
 Commissioner of Social Security
 Administration,

                   Respondent.



                                   INTRODUCTION

       Pending before the Court for its consideration is Brian Spengler’s Petition for

Review of the Respondent’s denial of social security benefits, filed April 18, 2018. (Dkt.

1.) The Court has reviewed the Petition for Review and the Answer, the parties’

memoranda, and the administrative record (AR), and for the reasons that follow, will

remand to the Commissioner.

                     PROCEDURAL AND FACTUAL HISTORY

       Petitioner filed an application for Disability Insurance Benefits and Supplemental

Security Income on July 6, 2016. This application was denied initially and on
MEMORANDUM DECISION AND ORDER - 1
        Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 2 of 22




reconsideration, and a hearing was held on February 13, 2018, before Administrative

Law Judge (ALJ) John Arkoosh. After taking testimony from Petitioner and a vocational

expert, ALJ Arkoosh issued a decision on May 9, 2018, finding Petitioner not disabled.

Petitioner timely requested review by the Appeals Council, which denied his request for

review on February 27, 2019.

       Petitioner timely appealed this final decision to the Court. The Court has

jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

       At the time of the alleged disability onset date of June 6, 2016, Petitioner was

forty-three years of age. Petitioner has a high school education, and his prior work

experience includes work as a janitor, fast food worker, research technician, and assistant

manager-retail sales.

                               SEQUENTIAL PROCESS

       The Commissioner follows a five-step sequential evaluation for determining

whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920. At step one, it must

be determined whether the claimant is engaged in substantial gainful activity. The ALJ

found Petitioner had not engaged in substantial gainful activity since his alleged onset

date of June 6, 2016. At step two, it must be determined whether the claimant suffers

from a severe impairment. The ALJ found Petitioner’s degenerative disc disease of the

lumbar spine, degenerative joint disease of the hip, bipolar/depression, and anxiety/post




MEMORANDUM DECISION AND ORDER - 2
           Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 3 of 22




traumatic stress disorder severe within the meaning of the Regulations. 1

       Step three asks whether a claimant’s impairments meet or equal a listed

impairment. The ALJ found that Petitioner’s impairments did not meet or equal the

criteria for a listed impairment, specifically considering Listing 1.02 (Major dysfunction

of a joint), 1.04 (Disorders of the spine), 12.04 (Depressive, bipolar and related

disorders), and 12.06 (Anxiety and obsessive-compulsive disorders). If a claimant’s

impairments do not meet or equal a listing, the Commissioner must assess the claimant’s

residual functional capacity (RFC) and determine, at step four, whether the claimant has

demonstrated an inability to perform past relevant work.

       The ALJ determined Petitioner retained the RFC to perform medium work as

defined in 20 C.F.R. § 404.1567(c) and 416.967(c), except he can only occasionally

interact with coworkers and supervisors; he can have no interaction with the public; and,

he can have only occasional supervision.

       In making this finding, the ALJ determined Petitioner was capable of performing

past relevant work as a research technician and janitor. Nonetheless, the ALJ proceeded

to consider whether, at step five, Petitioner retains the capacity to make an adjustment to

other work that exists in significant levels in the national economy, after considering the

claimant’s RFC, age, education and work experience. The ALJ commented that, as a

younger individual of forty-three years of age on the alleged disability onset date,



       1
        The ALJ determined Petitioner’s shortness of breath, diabetes, hyperlipidemia, and
hypertension conditions were not severe. (AR 18.)
MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 4 of 22




provided he had the ability to perform all or substantially all of the exertional demands at

the medium work level, application of the Medical-Vocational Rules supported a finding

of not disabled. (AR 27.) However, the ALJ found that Petitioner’s ability to perform the

full range of medium work was eroded by additional limitations. Based upon the

testimony from the vocational expert, the ALJ concluded Petitioner could perform the

requirements of representative occupations such as salvage laborer, chicken farm helper,

and laborer-stores. (AR 27.) Accordingly, the ALJ found Petitioner not disabled.

                               STANDARD OF REVIEW

       Petitioner bears the burden of showing that disability benefits are proper because

of the inability “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see

also 42 U.S.C. § 1382c(a)(3)(A); Rhinehart v. Finch, 438 F.2d 920, 921 (9th Cir. 1971).

An individual will be determined to be disabled only if his physical or mental

impairments are of such severity that he not only cannot do his previous work but is

unable, considering his age, education, and work experience, to engage in any other kind

of substantial gainful work which exists in the national economy. 42 U.S.C. §

423(d)(2)(A).

       On review, the Court is instructed to uphold the decision of the Commissioner if

the decision is supported by substantial evidence and is not the product of legal error. 42

U.S.C. § 405(g); Universal Camera Corp. v. Nat’l Labor Relations Bd., 340 U.S. 474

MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 5 of 22




(1951); Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999) (as amended); DeLorme v.

Sullivan, 924 F.2d 841, 846 (9th Cir. 1991). Substantial evidence is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.

Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla but less than a

preponderance, Jamerson v Chater, 112 F.3d 1064, 1066 (9th Cir. 1997), and “does not

mean a large or considerable amount of evidence.” Pierce v. Underwood, 487 U.S. 552,

565 (1988).

       The Court cannot disturb the Commissioner’s findings if they are supported by

substantial evidence, even though other evidence may exist that supports Petitioner’s

claims. 42 U.S.C. § 405(g); Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453,

1457 (9th Cir. 1995). Thus, findings of the Commissioner as to any fact, if supported by

substantial evidence, will be conclusive. Flaten, 44 F.3d at 1457. It is well-settled that, if

there is substantial evidence to support the decision of the Commissioner, the decision

must be upheld even when the evidence can reasonably support either affirming or

reversing the Commissioner’s decision, because the Court “may not substitute [its]

judgment for that of the Commissioner.” Verduzco v. Apfel, 188 F.3d 1087, 1089 (9th

Cir. 1999).




MEMORANDUM DECISION AND ORDER - 5
           Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 6 of 22




                                        DISCUSSION

       Petitioner presents the following issues for review on appeal:

       1. Whether the ALJ identified clear and convincing reasons for discounting
       Petitioner’s symptom testimony.

       2. Whether the ALJ provided specific and legitimate reasons for discounting the
       opinion of Dr. James Bates, who performed a consultative physical examination. 2

       3. Whether the ALJ identified germane reasons for discounting nurse practitioner
       Renee Ryder’s other source statement.

       4. Whether substantial evidence supports the RFC and the ALJ’s findings at steps
       four and five.

       Each of these issues will be discussed in turn below.

1.     Symptom Testimony

       The ALJ engages in a two-step process for evaluating a claimant’s testimony

about the severity and limiting effect of his or her symptoms. Trevizo v. Berryhill, 871

F.3d 664, 678 (9th Cir. 2017). First, the ALJ must determine whether the claimant has

presented objective medical evidence of an underlying impairment which could

reasonably be expected to produce the pain or other symptoms alleged. Trevizo, 871 F.3d

at 678 (quoting Garrison v. Colvin, 759 F.3d 995, 1014-15 (9th Cir. 2014); 20 C.F.R. §

404.1529 (Mar. 27, 2017)). When doing so, “the claimant need not show that [his]

impairment could reasonably be expected to cause the severity of the symptom [he] has

alleged; [he] need only show that it could reasonably have caused some degree of the


       2
         Petitioner does not challenge the ALJ’s evaluation of Petitioner’s mental impairments,
and therefore has waived any argument. See Avenetti v. Barnhart, 456 F.3d 1122, 1124-25 (9th
Cir. 2006) (explaining that an argument that is not raised in the opening brief is waived).
MEMORANDUM DECISION AND ORDER - 6
           Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 7 of 22




symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).

       If the claimant satisfies the first step of this analysis, and there is no evidence of

malingering, the ALJ may discredit the claimant’s testimony about the severity of his or

her symptoms only by offering specific, clear and convincing reasons for doing so.

Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017); Berry v. Astrue, 622 F.3d 1228,

1234 (9th Cir. 2010). It is “not sufficient for the ALJ to make only general findings; he

[or she] must state which pain testimony is not credible and what evidence suggests the

complaints are not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). These

reasons must be “sufficiently specific to permit the reviewing court to conclude that the

ALJ did not arbitrarily discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d

748, 750 (9th Cir. 1995) (citing Bunnell v. Sullivan, 947 F.2d 345, at 345-46 (9th Cir.

1991)).

       When evaluating the intensity and persistence of symptoms, the ALJ must

consider all of the evidence in the record. See SSR 16-3p (March 16, 2016), 2016 WL

1119029 at *1-2. 3 The ALJ is directed to examine “the entire case record, including the

objective medical evidence; an individual’s statements about the intensity, persistence,

and limiting effects of symptoms; statements and other information provided by medical

sources and other persons; and any other relevant evidence in the individual’s case



       3
         The Commissioner superseded SSR 96-7p governing the assessment of a claimant’s
“credibility” with SSR 16-3p, which eliminates the reference to “credibility,” clarifies that
“subjective symptom evaluation is not an examination of an individual’s character,” and requires
the ALJ to evaluate the record as a whole. Trevizo, 871 F.3d at 679 n.5.
MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 8 of 22




record.” Id. at *4.

       The Commissioner recommends assessing: (1) the claimant’s statements made to

the Commissioner, medical providers, and others regarding the location, frequency and

duration of symptoms, the impact of the symptoms on daily living activities, factors that

precipitate and aggravate symptoms, medications and treatments used, and other methods

used to alleviate symptoms; (2) medical source opinions, statements, and medical reports

regarding the claimant’s history, treatment, responses to treatment, prior work record,

efforts to work, daily activities, and other information concerning the intensity,

persistence, and limiting effects of an individual’s symptoms; and (3) non-medical source

statements, considering how consistent those statements are with the claimant’s

statements about his or her symptoms and other evidence in the file. See id. at *6-7.

       The ALJ’s decision may be upheld even if not all of the ALJ’s reasons for

discrediting the claimant’s testimony are upheld. See Batson v. Comm’r of Soc. Security

Admin., 359 F.3d 1190, 1197 (9th Cir. 2004). The ALJ may not, however, make an

adverse finding “solely because” the claimant’s symptom testimony “is not substantiated

affirmatively by objective medical evidence.” Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006). Rather, an ALJ may consider the lack of corroborating objective

medical evidence as one factor in “determining the severity of the claimant’s pain” or

other symptoms. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). But the ALJ

may not reject subjective pain or other symptom testimony merely because it was not

fully corroborated by objective medical evidence. Robbins v. Soc. Sec. Admin., 466 F.3d

MEMORANDUM DECISION AND ORDER - 8
        Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 9 of 22




880, 883 (9th Cir. 2006).

       Petitioner contends that the effects of his morbid obesity cause chronic leg and

back pain, and pain upon ambulation. Petitioner is 6 foot, 2 inches tall and weighs 380

pounds. He began using a cane in November of 2017, for support while walking, and he

testified that, on an average day, he spends three to four hours reclining or lying down.

Petitioner experiences numbness in his right lower leg, shortness of breath, and he has

pedal edema.

       The ALJ found that Petitioner’s medically determinable impairments could

reasonably be expected to cause the alleged symptoms, but that Petitioner’s statements

concerning the intensity, persistence, and limiting effects of these symptoms were not

consistent with the evidence. The ALJ rejected Petitioner’s testimony that he requires the

use of a cane for ambulation on the grounds that Petitioner’s examination findings and

diagnostic test results “simply do not support [Petitioner’s] allegations that he must use a

cane for ambulation.” The ALJ concluded the medical evidence of record supports a

finding Petitioner is capable of fairly high exertional activity at the medium level. (AR

21.) The ALJ cited treatment records from 2017, concluding that the physical

examination findings were not consistent with Petitioner’s allegations of chronic pain at a

level of 8 out of 10. (AR 21.) The ALJ referenced also an August 2017 exam, which

revealed that the only physical finding was pedal edema, and it had improved. (AR 21.)

       Petitioner argues the ALJ erred in discrediting Petitioner’s subjective symptom

testimony, contending the evidence in the record does not support a finding Petitioner is

MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 10 of 22




capable of work at the medium exertion level. Medium work involves lifting no more

than 50 pounds at a time with frequent lifting or carrying of objects weighing up to 25

pounds. 20 C.F.R. § 404.1567(c). A full range of medium work requires standing or

walking, off and on, for a total of approximately 6 hours in an 8-hour workday to meet

the requirements of frequent lifting or carrying objects weighing up to 25 pounds. SSR

83-10, 1983 WL 31251. Petitioner contends that he must be accorded the ability to

change position frequently, and he cannot walk, sit or stand for prolonged periods, which

would preclude work at the medium exertional level.

       The Court concludes the ALJ’s finding that Petitioner’s testimony concerning his

pain was inconsistent with the medical evidence is unsupported by the record as a whole.

The ALJ cited Petitioner’s normal physical examination findings to discredit the

allegations of pain Petitioner attributed to his low back and lower extremity pain. An

ALJ’s reliance on a lack of supporting objective medical evidence, however, cannot serve

as the sole basis for rejecting a claimant’s allegations. Robbins, 466 F.3d at 883. As such,

the ALJ erred to the extent he discounted Petitioner’s pain testimony by citing a lack of

objective medical evidence to support it.

       Further, a review of the medical evidence from 2017 demonstrates Petitioner

consistently complained of pain. For example, an August 22, 2017 examination revealed

swollen bilateral lower extremity pain upon palpitation and taut skin due to swelling. (AR

666.) He was instructed to “keep legs elevated as much as possible.” (Id.) Petitioner

described his pain as “searing, throbbing,” with a pain level of 8 out of 10. (AR 667.) He

MEMORANDUM DECISION AND ORDER - 10
       Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 11 of 22




was also prescribed an inhaler to administer twice daily for symptoms of shortness of

breath. (AR 667.) on August 31, 2017, Petitioner’s lower leg edema was “better,” by

about 50%. (AR 693, 697.) However, Petitioner still reported burning pain at a level 6 out

of 10. (AR 693, 697, 699.) He also complained of numbness in his “right back to foot.”

(AR 694, 697.) 4

       At a follow-up visit on September 11, 2017, nurse practitioner Renee Ryder noted

Petitioner’s pedal edema had improved. (AR 718.) Petitioner reported injuring his ankle

because he had tripped and fallen, causing him to stay in bed “most of last week.” (AR

718, 721.) Although he had full range of motion in his lower extremities, he experienced

pain. (AR 766.) And, despite improvement in his pedal edema, he was advised to

continue to elevate his legs. (AR 722.) On November 29, 2017, Petitioner complained of

low back pain radiating to his hips, lower leg, and knees, described as sharp and constant

at a level of 8.5 out of 10. (AR 735.) He reported he had been using a cane for three

months to provide relief from his back pain while walking. (AR 735.) Examination

revealed pain upon palpitation, but he was able to twist right and left and forward flex to

90 degrees. (AR 739.) On November 29 and December 8, 2017, Petitioner’s lower limb

numbness had not improved, and examination revealed decreased sensation along his

right lateral leg to his knee. (AR 725, 739.) Also on December 8, 2017, he was

experiencing tachycardia and complained of leg pain with exertion. (AR 726, 729.) His



       4
       There is reference to a 2016 MRI of the lower lumbar spine, which was reportedly
abnormal, but is not in the record. (AR 695.)
MEMORANDUM DECISION AND ORDER - 11
        Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 12 of 22




sole form of exercise was fishing at a pond, which he did while sitting in a chair. (AR 58,

726, 758.) 5

        The ALJ failed to consider evidence in the record of Petitioner’s abnormal MRI

results; consistent complaints of low back and leg pain; pain upon physical exertion;

shortness of breath; tachycardia; lower extremity numbness; a history of falling; and

painful edema in his lower extremities, which improved but did not resolve completely.

Other than a reference to Petitioner’s pedal edema, the ALJ failed to articulate what

medical records and examination findings did not support Petitioner’s allegations about

the severity of his pain. While the MRI results may not have been in the record, evidence

is in the record that the MRI findings were abnormal, which would support Petitioner’s

complaints of low back and leg numbness. And, focusing solely upon Petitioner’s pedal

edema, the ALJ did not articulate how improvement in that condition translated to an

ability to meet the physical demands of medium work, which requires walking and

standing, when even with improvement Petitioner was advised to continue to elevate his

legs.

        The Court concludes that the ALJ provided unsatisfactory reasons for discounting

Petitioner’s testimony about the nature and severity of his pain, and that the ALJ’s

finding that Petitioner could tolerate the demands of work at the medium exertion level is



        5
         Earlier records from 2016 demonstrate consistent complaints of pain as well. Petitioner
had established care at Terry Reilly for his back pain on June 12, 2016. (AR 773.) On October
24, 2016, Petitioner complained of lateral numbness in his right thigh, piercing pain on the
medial right knee, shortness of breath, swelling in his ankles and ankle pain. (AR 436, 439.)
MEMORANDUM DECISION AND ORDER - 12
       Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 13 of 22




not supported by substantial evidence based on the record as a whole. 6

2.     Physician Testimony

       In social security cases, there are three types of medical opinions: “those from

treating physicians, examining physicians, and non-examining physicians.” Valentine v.

Comm’r of Soc. Sec., 574 F.3d 685, 692 (9th Cir. 2009) (citation omitted). “The medical

opinion of a claimant’s treating physician is given ‘controlling weight’ so long as it ‘is

well-supported by medically acceptable clinical and laboratory diagnostic techniques and

is not inconsistent with the other substantial evidence in [the claimant’s] case record.’”

Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting 20 C.F.R. §

404.1527(c)(2)); see also SSR 96-2P, 1996 WL 374188, at *1 (S.S.A. July 2, 1996)

(stating that a well-supported opinion by a treating source which is not inconsistent with

other substantial evidence in the case record “must be given controlling weight; i.e. it

must be adopted.”). 7 In turn, an examining physician’s opinion is entitled to greater

weight than the opinion of a nonexamining physician. Pitzer v. Sullivan, 908 F.2d 502,

506 (9th Cir.1990); Gallant v. Heckler, 753 F.2d 1450 (9th Cir.1984).

       “If a treating or examining doctor’s opinion is contradicted by another doctor’s

opinion, an ALJ may only reject it by providing specific and legitimate reasons that are



       6
         Because of the Court’s finding, the Court needs not address Petitioner’s additional
argument that the ALJ failed to address Petitioner’s work history.
       7
         In light of new rules effective March 27, 2017, the Commissioner rescinded SSR 96-2P.
See Notice regarding Rescission of Social Security Rulings 96-2P, 96-5P, and 06-3P, 2017 WL
3928298 (March 27, 2017). However, SSR 96-2P applied at the time of ALJ’s decision and
provides guidance for claims, like Petitioner’s, filed before March 27, 2017.
MEMORANDUM DECISION AND ORDER - 13
       Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 14 of 22




supported by substantial evidence.” Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198

(9th Cir. 2008) (citation omitted); see also SSR 96-2P, 1996 WL 374188 at *5 (“[T]he

notice of the determination or decision must contain specific reasons for the weight given

to the [physician’s] medical opinion, supported by the evidence in the case record, and

must be sufficiently specific to make clear to any subsequent reviewers the weight the

adjudicator gave to the treating source’s medical opinion and the reasons for that

weight.”). “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a

detailed and thorough summary of the facts and conflicting clinical evidence, stating his

interpretation thereof, and making findings.” Garrison, 759 F.3d at 1012 (quoting

Reddick, 157 F.3d at 725). In other words, “[t]he ALJ must do more than offer his

conclusions. He must set forth his own interpretations and explain why they, rather than

the doctors,’ are correct.” Reddick, 157 F.3d at 725 (citing Embrey v. Bowen, 849 F.2d

418, 421-22 (9th Cir. 1988)).

       However, “[t]he ALJ need not accept the opinion of any physician, including a

treating physician, if that opinion is brief, conclusory, and inadequately supported by

clinical findings.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Should the

ALJ decide not to give a treating or examining physician’s medical opinion controlling

weight, the ALJ must weigh it according to factors such as the nature, extent, and length

of the physician-patient relationship, the frequency of evaluations, whether the

physician’s opinion is supported by and consistent with the record, and the specialization

of the physician. Trevizo, 871 F.3d at 676; see 20 C.F.R. §§ 404.1527(c)(2),

MEMORANDUM DECISION AND ORDER - 14
       Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 15 of 22




416.927(c)(2).

       Dr. James Bates, a specialist in physical medicine and rehabilitation, examined

Petitioner on September 14, 2016. (AR 399.) Petitioner reported back pain, lower leg

cramping and pain when walking, numbness of the right thigh, and swelling in his ankles

and legs. (AR 399-401.) On examination, Dr. Bates noted Petitioner’s movement

patterns, such as standing, walking, rising from a squat, and transitioning up and down

from a chair, were all within normal limits, but that Petitioner moved “a little slow” and

he “appear[ed] to be somewhat stiff in motion patterns.” (AR 402.) Examination revealed

normal strength, mild restriction in all planes of motion for the cervical and lumbosacral

spine, and an area of decreased sensitivity on the right lateral and anterior thigh. (AR

402-403.) Dr. Bates diagnosed mechanical back pain and arthralgias compatible with

meralgia parasthetica. (AR 403.) Dr. Bates opined Petitioner would require frequent

positional changes; limited to occasional lifting at a light/moderate level; carrying at a

light level; no restrictions regarding handling objects provided the hands were kept close

to the body; and rare use of the arms or hands at shoulder level. (AR 403.)

       The ALJ gave “some weight” to Dr. Bates’ opinion, on the grounds that:

              [T]he findings on examination did not appear to result in
              significant limitations with respect to the claimant, which
              suggests that the claimant could be expected to perform
              exertional activity at the medium exertional level. On the
              other hand, the opinion indicates that the claimant can lift at a
              ‘light moderate’ level, which is not clearly defined, and to
              only be able to carry at the light level, which is not consistent
              with the findings on examination or with the overall medical
              evidence of record. The claimant appears to be capable of

MEMORANDUM DECISION AND ORDER - 15
       Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 16 of 22




              performing work at the medium exertional level. Therefore,
              the opinion…is given some weight.

(AR 22-23.)

       The Court agrees with Petitioner that the ALJ failed to adequately support his

stated reason for assigning Dr. Bates’ opinion “some weight.” It is clear the ALJ rejected

Dr. Bates’ opinion that Petitioner must be afforded frequent position changes, as this

limitation is not contained within the ALJ’s RFC assessment. However, the ALJ did not

explicitly compare Dr. Bates’ examination notes to other medical evidence, including that

of treating provider N.P. Ryder from Terry Reilly clinic, for consistency in his

descriptions of Petitioner’s symptoms. If he had, the records, discussed above, would

have disclosed consistent reports of pain, numbness in Petitioner’s lower right extremity,

and lower leg swelling (pedal edema). The ALJ failed to explain why these medical

records are inconsistent with Dr. Bates’ opinion that Petitioner would require frequent

position changes throughout the day, or why the ALJ’s assessment that Petitioner could

withstand the demands of work at the medium exertional level were supported by the

same. Nor did the ALJ recognize that, as a specialist in physical medicine and

rehabilitation, Dr. Bates’ opinion is owed greater weight as a matter of regulation.

Garrison v. Colvin, 759 F.3d 995, 1013 (9th Cir. 2014) (citing 20 C.F.R. §

404.1517(c)(5)).

       It is not enough for the ALJ to make a single, conclusory statement, as he did here,

without identifying the specific reasons, with support and reference to evidence in the


MEMORANDUM DECISION AND ORDER - 16
       Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 17 of 22




record. See Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (finding error

when the ALJ made a conclusory statement that failed to identify specifically which of

claimant’s statements were not credible and why). The ALJ failed to connect the medical

record to Dr. Bates’ opinion and conclusions, and did not make any specific findings

beyond the conclusory statement that the opinion is inconsistent with the ALJ’s

assessment that Petitioner could sustain the demands of work at the medium exertional

level on a regular and continuing basis. Accordingly, the Court finds the ALJ erred.

3.     Other Treating Sources

       A nurse practitioner qualifies as an “other source.” 20 C.F.R. § 404.1513(d)(1). 8

Other sources are qualified to provide evidence about “the severity of [a claimant’s]

impairment(s) and how it affects [the claimant’s] ability to work.” Garrison v. Colvin,

759 F.3d 995, 1013–14 (9th Cir. 2014). The ALJ may discount testimony from these

“other sources” if the ALJ “‘gives reasons germane to each witness for doing so.’”

Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (quoting Lewis v. Apfel, 236 F.3d

503, 511 (9th Cir. 2001)). Such reasons include conflicting medical evidence, prior

inconsistent statements, or a claimant’s daily activities. Lewis v. Apfel, 236 F.3d 503,

511–12 (9th Cir. 2001).

       Nurse Practitioner Renee Ryder completed two medical source statements. The

first, dated October 9, 2017, is a check-the-box form indicating Petitioner could


       8
        Although the regulations governing the evaluation of medical evidence were recently
amended, the Court refers to the version effective September 3, 2013, to March 26, 2017. See 20
C.F.R. §§ 404.1527, 404.1520c.
MEMORANDUM DECISION AND ORDER - 17
       Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 18 of 22




infrequently stand and walk, and occasionally sit; could never lift more than 20 pounds;

would need to elevate his legs due to pain and swelling three times each day for thirty

minutes; would require unscheduled breaks; and would need to lie down periodically due

to pain and fatigue. (AR 460-452.) N.P. Ryder’s opinion was based upon her treatment

notes, discussed above, and Petitioner’s diagnosed impairments of obesity, pedal edema,

right lower leg numbness, asthma, diabetes, shortness of breath, low back pain, and leg

pain. (AR 461.) N.P. Ryder provided also a letter dated November 29, 2017, indicating

that Petitioner “has had to use a cane for the past 3 months, due to his chronic low back

pain.” (AR 463.) The letter was authored after Petitioner reported to N.P. Ryder that he

had experienced a fall, had injured his ankle, and was experiencing low back pain such

that he began using a cane. (AR 735.)

       The ALJ gave N.P. Ryder’s opinion “little weight,” because the opinion regarding

Petitioner’s physical exertional and postural abilities “is not consistent with the overall

medical evidence of record….[and] the claimant’s physical conditions, although severe,

would not be expected to limit the claimant’s exertional abilities below the medium

exertional level. (AR 22.) The ALJ further found that “claimant does not require an

option to raise his legs multiple times per day.” (AR 22.) With respect to N.P. Ryder’s

letter regarding Petitioner’s use of a cane, the ALJ rejected it entirely, on the grounds that

“there was no mention of the claimant’s alleged hip condition in the statement submitted

by…Renee Ryder, F.N.P.” (AR 21.)

       The ALJ’s disregard of N.P. Ryder’s opinion makes little sense in light of the

MEMORANDUM DECISION AND ORDER - 18
       Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 19 of 22




treating role that she played in Petitioner’s medical care. N.P. Ryder served as

Petitioner’s primary care medical provider on a regular basis for almost eighteen months

prior to the date of the medical source statement. The ALJ made no effort to compare

N.P. Ryder’s opinion with Dr. Bates’ opinion, when they were somewhat consistent with

each other regarding the limitations of Petitioner’s ability to sit, stand, and walk for

prolonged periods. Nor did the ALJ explain which medical records detracted from N.P.

Ryder’s opinion. This error is especially glaring considering N.P. Ryder’s specific

instruction, contained within her treatment notes, that Petitioner must elevate his legs

daily. (AR 666.) Instead, as with his analysis of Dr. Bates’ opinion, the ALJ simply

asserted a conclusory reason without further explanation for giving N.P. Ryder’s opinions

“little weight.”

       Last, the ALJ’s stated rationale for rejecting N.P. Ryder’s statement about

Petitioner’s cane use is unsupported. The letter explicitly stated Petitioner was using a

cane for his back pain, not hip pain.

       The Court finds the ALJ improperly discounted the opinions of N.P. Ryder,

because he failed to provide germane reasons supported by specific reference to the

medical evidence of record for doing so.

4.     Residual Functional Capacity (RFC)

       The RFC is a determination of what the claimant can still do despite his or her

physical, mental and other limitations. See 20 C.F.R. §§ 404.1545(a), 416.945(a). See

also Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017) (explaining that the RFC

MEMORANDUM DECISION AND ORDER - 19
       Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 20 of 22




is the most a claimant can still do despite his or her limitations). The RFC is first used at

step four to determine whether an individual can do relevant past work. Id. §

416.920(a)(4)(iv). If the claimant cannot do relevant past work, the RFC is then used

again at step five—along with the claimant’s age, education, and work experience—to

determine whether the claimant “can make an adjustment to other work.” Id. §

416.920(a)(4)(iv)–(v). If the claimant can do other work, the claimant is found to be not

disabled. See id. § 416.920(a)(v).

       The ALJ assesses a claimant’s RFC “based on all the relevant evidence in [the]

case record.” Id. § 416.945(a)(1). The ALJ must consider both the medical evidence and

“descriptions and observations of the claimant’s limitations from the claimant’s

impairment(s), including limitations that result from the claimant’s symptoms, such as

pain, provided by” the claimant, family, friends, and other people. Laborin v. Berryhill,

867 F.3d 1151, 1153–54 (9th Cir. 2017) (citing 20 C.F.R. § 416.945(a)(3)). The RFC

assessment must “[c]ontain a thorough discussion and analysis of the objective medical

and other evidence, including the individual’s complaints of pain and other symptoms

and the adjudicator’s personal observations, if appropriate.” Id. (quoting SSR 96–8p, 61

Fed. Reg. at 34478). In other words, the ALJ must take “the claimant’s subjective

experiences of pain” into account when determining the RFC. Id. (quoting Garrison v.

Colvin, 759 F.3d 995, 1011 (9th Cir. 2014)); see also Lingenfelter v. Astrue, 504 F.3d

1028, 1035 (9th Cir. 2007) (“[T]he ALJ failed to provide clear and convincing reasons

for finding [the claimant’s] alleged pain and symptoms not credible, and therefore was

MEMORANDUM DECISION AND ORDER - 20
       Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 21 of 22




required to include these limitations in his assessment of [the claimant’s] RFC.”).

       Here, the Court finds the ALJ improperly discounted Petitioner’s symptom

testimony, and the opinions of Dr. Bates and N.P. Ryder. The ALJ’s error in discounting

both Petitioner’s testimony and these provider or treating source opinions affected the

ALJ’s assessment of Petitioner’s RFC, which allowed for medium work at both steps four

and five. 9 Accordingly, the Court finds the ALJ’s RFC assessment is not supported by

substantial evidence in the record as a whole, and is the product of legal error.

                                       CONCLUSION

       The Court will remand this matter for reconsideration. The ALJ provided legally

inadequate reasons for discounting Petitioner’s symptom testimony and the opinion

evidence from Dr. Bates and N.P. Ryder. The evidence in the record does not support the

ALJ’s finding that Petitioner was capable of work at the medium exertional level.




       9
         A review of the exchange between the ALJ and the vocational expert at the hearing
revealed a significant gap between the opinion evidence in the record. (AR 70.) Whereas N.P.
Ryder’s opinion would rule out all competitive work at any exertional level, the opinions of the
non-examining physicians from the Department of Disability Services would result in a finding
Petitioner could perform heavy work. (AR 70.) The ALJ recognized the “sharp” contrast and
decided the Petitioner could perform medium level work. (AR 70). There is then no explanation
in the ALJ’s written determination as to how the ALJ arrived at that conclusion.
MEMORANDUM DECISION AND ORDER - 21
     Case 1:19-cv-00135-CWD Document 17 Filed 06/01/20 Page 22 of 22




                                    ORDER

     NOW THEREFORE IT IS HEREBY ORDERED:

          1)    Plaintiff’s Petition for Review (Dkt. 1) is GRANTED.

          2)    This action shall be REMANDED to the Commissioner for further

          proceedings consistent with this opinion.

          3)    This Remand shall be considered a “sentence four remand,”

          consistent with 42 U.S.C. § 405(g) and Akopyan v. Barnhart, 296 F.3d 852,

          854 (9th Cir. 2002).



                                            DATED: June 1, 2020


                                            _________________________
                                            Honorable Candy W. Dale
                                            United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 22
